Citation Nr: 1750451	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability to include degenerative osteoarthritis of the thoracic and lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative osteoarthritis, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee. 


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1985 to March 1989.

These matters come before the Board of Veteran's Appeals (Board) on appeal from September 2011 and November 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes the Veteran was granted service connection for right knee degenerative osteoarthritis in an October 2013 rating decision.  The Veteran was granted service connection for left knee degenerative joint disease in a November 2013 rating decision.  

Following these decisions, the Veteran filed a new claim for compensation in June 2014 for right and left knee conditions.  The claim did not express disagreement with any aspect of the prior grant of service connection, and could not have been construed as a notice of disagreement.  The RO interpreted this filing as a new claim for an increased disability rating.  In a November 2014 rating decision, the RO denied a rating in excess of 10 percent for both the right and left knee conditions.  In December 2014, the Veteran filed a notice of disagreement with this rating decision.  Because the Veteran did not file a notice of disagreement with the initial rating decision until December 2014, which is not within the one year time limit to file a notice of disagreement with either the October 2013 or November 2013 rating decisions, the Board finds the June 2014 claim for right and left knee conditions was properly found by the RO to be a new claim for an increased rating.  

The issues of increased rating for the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




FINDING OF FACT

The Veteran's currently diagnosed back disability is the result of his active service. 


CONCLUSION OF LAW

The service connection criteria for a back disability are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

With regard to a present disability, an August 2011 VA examiner diagnosed the Veteran with degenerative osteoarthritis of the thoracic and lumbar spine.  The first element of Shedden/Caluza is met.

With regard to an in-service injury, the Veteran contends in a July 2011 statement that he injured his back in 1986 while working on an F-4 jet to stop drill a crack made in the afterburner, when he heard what he thought was the jet starting up. He stated that he jumped out of the back of the plane that was about four and a half feet off the ground, landing on the hard concrete floor.

Service treatment records are silent as to any back injuries, however, they document a motorcycle accident occuring in January 1989 during the Veteran's active service. 
In an April 2011 statement, the Veteran stated he was airlifted to a private treatment facility as a result of a motorcycle accident occurring in January 1989.  The VA has attempted to obtain the records from the private treatment facility, but the facility has no record of treatment for the Veteran.  However, the service treatment records show that the Veteran was seen at the Homestead AFB in January 1989 for a torn medial meniscus after being treated for two days at a private hospital.  Following this, the Veteran was then seen twenty-six times as an outpatient for knee treatment.  

Although the service treatment records do not document a back injury, given the evidence of an in-service motorcycle accident resulting in significant injury, the Board finds the Veteran's assertions that he suffered back pain following the accident to be plausible and credible.  The Board finds the evidence is at least in equipoise regarding the occurrence of an injury during service.  Giving due consideration to the places, types, and circumstances of the Veteran's service as shown by his service records and all medical and lay evidence, the Board finds that the evidence is at least in equipoise regarding the occurrence of an injury during service, and the occurrence of an in service event is accepted.  See 38 U.S.C.A. § 1154(a).  Thus, the Board finds that the second element of service connection is established per Shedden/Caluza.

As to nexus, the Veteran was afforded a VA examination in August 2011.  Imaging showed mild to moderate degenerative changes in the thoracic and lumbar spine.  The examiner noted the service record is silent for the claimed condition, and there is a significant silent interval between the Veteran's separation from the military and seeking any care for the claimed condition.  Further, the examiner noted 40 percent of adults over age 35, and almost all individuals over age 50, have age related disc degeneration and accompanying arthritis (citing to Cocchiarella, L. [2006] Guides to the Evaluation of Permanent Impairment, 5th ed., p. 383).  As such, the doctor opined the Veteran's back impairment is neither adjunct to, not aggravated by his military service. 

In May 2013, an private medical examiner found the Veteran to have low back pain with a decreased range of motion, and a positive straight leg raise (SLR) testing bilaterally.  The examiner diagnosed the Veteran with radiating lumbago, secondary to multi-level disc herniation and found the Veteran's current back condition is related to the Veteran's motorcycle accident and other military related traumatic events, but not aging or age. The examiner cited to the 26 treatments by military personnel, and acknowledged the Veteran did not seek additional treatment until at least 2010.  

The Board notes the May 2013 examiner's review of the Veteran's military records contained several flaws.  The examiner notes a February 1985 spinal deformity; however, the record shows only a chest deformity was found in 1985.  Additionally, the 26 treatments noted subsequent to the 1989 injury were for the Veteran's knee injury, not for a back impairment.  As such, the Board affords the March 2013 private opinion little probative weight. 

In January 2014, the private medical examiner provided a second opinion regarding the Veteran's low back disability.  The examiner rebutted the November 2013 Statement of the Case finding that it was unsupported because "record silence does not necessarily indicate that a condition is not service connected."  Further, the January 2014 examiner stated that the Veteran's advanced degeneration and herniations exceeded what is expected for the Veteran's age and physical stature.  The examiner opined the Veteran's degenerative condition is moderately advanced for someone of his age and provided the supporting statistic that 60 percent of the population has no degenerative processes after 40 years of age.  The examiner opined that this level of a progressive degenerative condition was traumatically initiated at some point and would have had to occur at least several years ago in order to have developed into its current significant condition.

In establishing nexus, the January 2014 examiner cited to the 1987 fall and a 1989 motor cycle crash for which the Veteran stated he required an airlift to a VA hospital.  The doctor opined that there must have been spinal trauma or the potential thereof to warrant air transport after the motorcycle crash, because patients are usually only airlifted only with potential life threatening injuries or spinal trauma.

In sum, based on the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's a thoracic and lumbar osteoarthritis is related to his active service.  Therefore, the third element of service connection, per Shedden/Caluza, has been met. 

Thus, resolving all reasonable doubt in the Veteran's favor, service connection for thoracic and lumbar osteoarthritis is warranted.

ORDER

Entitlement to service connection for a back disability to include thoracic and lumbar osteoarthritis is granted. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, as further explained below, additional development is required.

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare ups of right and left knee symptoms.  The Board notes the VA examiner did not address flare ups during the December 2016 examination, because the Veteran reported no flare ups at that time.  However, at the August 2011 and November 2013 examinations, the examiners noted complaints of flare ups, but failed to provide an estimate of functional loss during flare ups based on information in the medical records and elicited from the Veteran.  Further, January and March 2017 VAMC records indicate the Veteran complained of stabbing, shooting pain in the knees, back, ankles, and feet, which was aggravated when bending, stepping, standing, lifting, and activities.  As such, these claims must also be remanded for new VA examination that adequately address the Veteran's reported flare ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Orlando VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  After completing the above directive, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the current nature and severity of his service-connected right and left knee disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right and left knee disabilities.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased-rating claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


